Citation Nr: 1505544	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  07-17 793	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Oakland, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of dependency allowance paid from March 1994 to July 2002 in the calculated amount of $5,174.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975, when he was discharged on account of physical disability.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 Committee decision.  In February 2010, the Board found that only a portion of the overall declared debt was validly created and remanded for recalculation of the amount of the debt, and readjudication of the Veteran's request for waiver.  Upon remand, the amount of the debt was recalculated as $5,174, and the Committee denied waiver of the debt.


FINDINGS OF FACT

1.  Between March 1994 and July 2002, when he was not married, the Veteran received a monthly spousal dependency allowance to which he was not entitled, resulting in an overpayment of $5,174.

2.  The Veteran was solely at fault in the creation of the overpayment; there was no fault on VA's part; he was unjustly enriched by the amount of the overpayment; recovery of the debt would not defeat the purpose for which VA dependency allowance benefits are authorized, or deprive the Veteran of basic necessities; he did not detrimentally rely on the erroneous payments, and it has not been otherwise shown to be inequitable to require repayment of the debt. 


CONCLUSION OF LAW

Recovery of an overpayment of dependency allowance compensation benefits in the calculated amount of $5,174, would not be against the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963 , 1.965 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the prior Board decision and remand, the essential facts in this case have been fully-developed and are not in dispute. 

The notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply to claims involving waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Furthermore, the VCAA has no effect upon an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, while the record before the Board does not reflect that the Veteran was specifically notified of the provisions of the VCAA, such notice is not required under governing law.

Creation of the debt and prior Board findings

The Veteran has been in receipt of a 50 percent disability rating since his discharge from service.  As such, he is eligible for an additional amount of compensation to be payable for a spouse, child, and/or dependent parent, when he is responsible for such dependents.  38 C.F.R. § 3.4(b)(2).  

Historically, the Veteran divorced in February 1994 and remarried in July 2002.  Although he has consistently maintained that he notified the VA of both events shortly after they occurred, the record does not support this contention.  Rather, the VA initially received this information after requesting that the Veteran complete a routine form to verify the status of his dependents in November 2005.  The information about the divorce and remarriage was obtained in a telephone call of January 2006, when a VA employee phoned to follow-up the information provided by the Veteran.  

In the February 2010 Board decision which held that the debt was validly created, the Board also found that because the Veteran failed to timely advise the VA of his divorce in March 1994, he was solely at fault in the creation of the overpayment.  

The initial overpayment declared in the matter covered the time frame between the February 1994 divorce and the January 2006 verification of the identify of Veteran's dependents.  However, in the February 2010 decision, the Board reduced the time period at issue, and thus, the amount of the debt, to only that period of time when the Veteran was not in fact married, between March 1994 and July 2002.

As noted above, after reducing the time period for the Veteran's debt, the Board remanded the matter for the Committee to recalculate the amount of the debt at issue, to allow the Veteran to submit additional financial information to support his contention that requiring him to repay the debt would cause financial hardship, and to allow the Committee to readjudicate the Veteran's request for a waiver of the recalculated debt.  

Waiver 

As noted above, the amount of the debt now at issue is $5,174.  The Veteran asserts that the VA has already recovered the debt, by withholding $200 a month from his disability compensation check.  Although his electronic claims file does not contain complete documentation to verify this statement, (possibly because complete records from the VA's Debt Management Center have not been uploaded to the Veteran's electronic file) there is documentation that in 2007 and 2008, $200 was being withheld from his benefit payments.  Exactly when the withholding began and when it ended is unclear in the record as it stands, however.   

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined by a Committee that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962. 

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962 , 1.963, 1.965.  In this case, the Committee found no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt and the Board agrees.  Therefore, the equity and good conscience standard applies to this case.  In essence, "equity and good conscience" means "fairness to both the appellant and to the government."  Equity and good conscience involves a variety of elements.  The list of elements contained in the regulation is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Particular emphasis, however, is placed upon the elements of the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a).  The elements to be considered are:  1) Fault of the debtor.  Where the actions of the debtor contribute to creation of the debt.  2) Balancing of faults.  Weighing fault of the debtor against VA fault.  3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.  Moreover, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 (1994). 

Concerning the element of fault, the Veteran argues that he notified the VA of both his divorce and his remarriage and that he failed to notice that he continued to receive a dependency allowance after the divorce because he had direct deposit.  No record of either notification is contained in the Veteran's claims file.  The argument that he failed to notice that the amount of his check stayed the same after the divorce because he had direct deposit is incredible on its face.  The time frame at issue covers more than three years, and the dependency allowance that was being paid amounted to more than one hundred dollars a month.  For the Veteran, who otherwise appears to be in control of his finances and money matters, to fail to notice that amount of money in his check is simply not believable.  Additionally, the record contains several notifications to the Veteran over the years that he has received VA compensation benefits that he was responsible for notifying the VA immediately if there was any change in the number or status of his dependents.  Thus, the Veteran's fault in this case consists of his retention of a dependency allowance of greater than $100 a month during a time when he was not entitled to any spousal dependency allowance, and his failure to notify VA of his change in status.  

In balancing any fault of VA against the fault of the Veteran, the Board previously found that the Veteran was solely at fault in the creation of the overpayment.  No fault on the part of the VA is apparent, as VA took immediate action to address the problem after the 2005 verification form was received.  

As to financial hardship, the Veteran states that to repay the debt would cause financial hardship.  However, review of his financial situation, as documented in his own financial status reports, shows that a) the debt has already been repaid through the withholding of $200 a month from his VA benefit check; and b) the Veteran's reported income currently exceeds his expenses.  

It appears that the Veteran's financial stability has been challenged during the time period at issue, however.  Although the Veteran has had the same address, and presumably owned the same home throughout the appeal period, he initially reported the value of his home as much greater.  His mortgage payment has been variously reported as well, with the current monthly payment being lower.  Reading between the lines, it would thus appear that the value of the Veteran's home decreased dramatically during the recent housing crisis, which hit his area of California especially hard.  Presumably he was able to refinance so as to lower his monthly mortgage payment.  Comparing his financial statements over the years reveals that he has paid off several additional debts during this time frame as well.  Overall, his financial statements show that he is to be applauded for his prudent financial management. 

In short, there is no indication that the VA's withholding of $200 per month to recoup the overpayment to the Veteran caused him and his family to forgo basic necessities, which is the definition of undue hardship.  

The Veteran also points out that he made two different compromise offers to the VA, one to repay $100 a month from his benefit payments, and the second to repay $150 a month from his benefit payments.  Both offers were ignored by VA, and VA arbitrarily withheld $200 a month from the Veteran's compensation payments.  The Board apologizes on behalf of the Committee for these oversights.  Not only is the VA required to address compromise offers, but in this case, the VA withheld one to one and one-half times the amount of money the Veteran felt he could afford.  In conjunction with one of the compromise offers, the Veteran noted that his mortgage payment had recently increased dramatically, and the Board is sympathetic to the additional constraints incurred upon the Veteran and his family through the VA's withholding $200 a month, for a period of time which should have totaled twenty-six months.  It is apparent that the Veteran attempted to exercise control over his financial situation and to work with the VA to repay the debt; however, VA entirely ignored his efforts.  

The purpose of the dependency allowance is to provide additional monies for the support of dependents who rely upon service-connected Veterans for support.  As the Veteran did not have a spousal dependent during the time period when this debt was created, he had no one who was reliant upon him for support.  The purpose of the allowance is not defeated by collecting this overpayment debt.  The Veteran received $5,174 to which he was not entitled.  Thus, he was unjustly enriched by this quantifiable amount.  Lastly, there is no indication that the Veteran changed his position in any way because of the spousal dependent benefit.   

After weighing all of the above factors, the Board concludes that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  Thus, the request for waiver of recovery of the debt is denied.  

Given the incomplete documentation available to the Board for review, we advise the Veteran and his representative to work with the RO and the Debt Management Center to ensure that the amount of $5,174, and no more, has been recouped from the Veteran's monthly compensation payments.  Any recoupment in excess of $5,174, should be promptly refunded to the Veteran.


ORDER

Waiver of recovery of an overpayment of dependency allowance paid from March 1994 to July 2002 in the calculated amount of $5,174 is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


